Citation Nr: 1821398	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  16-48 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for residuals of empyema claimed to be due to treatment at the White City VA Medical Center (VAMC) in December 2008 and January 2009.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel
INTRODUCTION

The Veteran served on active duty from January 1956 to September 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In March 2018, the Veteran and his spouse presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran asserts that he is entitled to compensation under 38 U.S.C. § 1151 for residuals of empyema, which he contends was misdiagnosed by VA treatment providers in December 2008 and January 2009.  See, e.g., the Board hearing transcript dated March 2018.  For the reasons set forth below, the Board finds that this matter must be remanded for further evidentiary development.

The Veteran was afforded a VA medical opinion in this matter in October 2014 at which time the examiner determined that the claimed disability was not caused by or made worse as the result of the VA treatment at issue here.  The examiner further stated that any additional disability incurred by the Veteran did not result from carelessness, negligence, lack of skill, or similar incidence of fault on the part of the attending VA personnel.  The examiner also stated that failure on the part of VA to timely diagnose and/or properly treat the claimed disease or disability did not allow the disability to continue to progress.  In addition, the examiner reported that any additional disability did not result from an event that could not have reasonably been foreseen by a reasonable healthcare provider.  The examiner provided detailed rationale to support the conclusions rendered.

However, as noted by the Veteran and his representative, the examiner failed to address whether the VA treatment provider in December 2008 and January 2009 did not timely diagnose and/or properly treat the Veteran's respiratory condition because a chest x-ray was not conducted, in spite of the fact that the Veteran had sought treatment for complaints of coughing up blood at least three times in December 2008.  See, e.g., the notice of disagreement (NOD) dated May 2015 and the VA Form 9 dated August 2016.

Thus, the claim presents certain medical questions, which cannot be answered by the Board.  Upon remand, an addendum opinion should be sought to address the outstanding questions pertaining to the pending claim.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2017) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim); Colvin v. Derwinski, 1 Vet. App. 191, 195 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should refer the VA claims file to the physician who provided the October 2014 VA medical opinion (if he is unavailable the claims file should be referred to a physician with appropriate expertise), to address the Veteran's claim of entitlement to compensation under 38 U.S.C. § 1151 for residuals of empyema.  The physician is requested to review the claims file in its entirety including all VA and private treatment records.  Then, the physician should respond to the following:

(a).  Is it at least as likely as likely as not (50 percent probability or greater) that the Veteran incurred an additional disability as a result of VA's failure to diagnose pneumonia and/or empyema when he sought VA treatment in December 2008 and January 2009?

(b).  If additional disability exists, is it at least as likely as not (50 percent or greater) that the proximate cause of such additional disability was carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA?  In addressing this question, the VA examiner should comment on the VA treatment provider's failure to order a chest x-ray when the Veteran reported coughing up blood, as noted in at least three VA treatment records in December 2008.

In determining whether the proximate cause of a disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, please discuss if VA failed to exercise the degree of care that would be expected of a reasonable health care provider.

(c).  If additional disability exists, is it at least as likely as not (50 percent or greater) that such disability was due to an event not reasonably foreseeable?  In addressing this question, the VA examiner should comment on the VA treatment provider's failure to order a chest x-ray when the Veteran reported coughing up blood, as noted in at least three VA treatment records in December 2008.

In determining whether an event is not reasonably foreseeable, the standard is what a "reasonable health care provider" would have considered to be an ordinary risk of treatment that would be disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32, which requires the primary health care provider to explain the reasonably foreseeable risks associated with the surgery or treatment being provided.

The physician is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the physician rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

Should the physician decide that a physical examination of the Veteran is required to address these questions, one should be scheduled.

If the physician is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The physician must provide a rationale for each opinion given.

2. Thereafter, readjudicate the claim on appeal.  If a benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

